Exhibit 10(a)(xiii)
(HEINZ LOGO) [l32433al3243301.gif]
H.J. Heinz Company
Senior Executive Incentive Compensation Plan
(as amended and restated effective January 1, 2008)
1. Establishment and Purpose
The purpose of the H.J. Heinz Company Senior Executive Incentive Compensation
Plan is to permit H.J. Heinz Company (the “Company”), through awards of annual
incentive compensation that satisfy the requirements for performance-based
compensation under Section 162(m) of the Internal Revenue Code, to attract and
retain highly skilled executives and to motivate such executives to maximize the
profitability of the Company.
Upon approval of the Board of Directors of the Company, the Plan shall be
effective as of May 1, 2003, subject to approval by the shareholders of the
Company in accordance with Section 162(m) of the Code (or any successor section
thereto) and regulations thereunder (“Section 162(m)”).
2. Definitions
"Award” shall mean the amount granted to a Participant by the Committee for a
Performance Period.
"Board” shall mean the Board of Directors of the Company.
"Code” shall mean the Internal Revenue Code of 1986, as amended.
"Committee” shall mean the Management Development and Compensation Committee of
the Board, or any successor to such committee as may be appointed by the Board,
or any subcommittee thereof which meets the requirements of Section 162(m)(4)(C)
of the Code (or any successor section thereto) and regulations thereunder.
“Deferred Compensation Plan” shall mean the H.J. Heinz Company Executive
Deferred Compensation Plan, as amended and restated effective January 1, 2005,
and as further amended from time to time, or such other deferred compensation
plan of the Company as designated by the Committee under which deferrals of
Awards under this Plan are permitted.
"Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
"Executive” shall mean any “covered employee” as defined in Section 162(m) and,
in the discretion of the Committee, any other executive officer of the Company
or its subsidiaries or affiliates.

- 1 -



--------------------------------------------------------------------------------



 



"Incentive Pool” shall mean the aggregate dollar value of the maximum Awards
payable under the Plan in any Performance Period, as specified in Section 4(a)
of the Plan.
"Net Income” shall mean, for each Performance Period, the Company’s net income
from continuing operations as reported in the Company’s income statement for the
Performance Period, adjusted to eliminate the after-tax effects of any
restructuring charges, extraordinary items, and the cumulative effect of
accounting changes, each as defined by accounting principles generally accepted
in the United States.
"Participant” shall mean, for each Performance Period, each Executive who is a
“covered employee” (as defined in Section 162(m)) for that Performance Period,
unless otherwise determined by the Committee in its sole discretion.
"Performance Period” shall mean the Company’s fiscal year or any other period
designated by the Committee with respect to which an Award may be granted.
"Plan” shall mean the H.J. Heinz Company Senior Executive Incentive Compensation
Plan, as amended from time to time.
"Stock Plans” shall mean the H.J. Heinz Company Fiscal Year 2003 Stock Incentive
Plan, as amended from time to time, and/or any prior and successor stock plans
adopted or assumed by the Company.
3. Administration
The Committee shall administer the Plan. The Committee shall have full authority
to interpret the Plan, to establish rules and regulations relating to the
operation of the Plan, to select Participants, to determine the maximum Awards
and the amounts of any Awards and to make all determinations, and take all other
actions necessary or appropriate in the administration of the Plan. Prior to the
beginning of any Performance Period, the Company shall identify in writing each
Participant who shall be eligible to participate in the Plan in respect of the
Performance Period.
Before payments are made under the Plan, the Committee shall certify in writing
the aggregate amount of the Incentive Pool as determined under Section 4(a) and
the maximum Award payable to any Participant for the Performance Period pursuant
to the allocation process established pursuant to Section 4(b).
The Committee’s interpretation of the Plan, and all actions taken within the
scope of its authority, shall be final and binding on the Company, its
shareholders and Participants, current Executives, former Executives, and each
of their respective successors and assigns.

- 2 -



--------------------------------------------------------------------------------



 



4. Determination of Awards
(a) The Incentive Pool for a Performance Period shall equal 1.5% of Net Income.
(b) Prior to the beginning of each Performance Period, or at a later time as
permitted by the applicable provisions of the Code, the Committee shall
establish for each Participant a maximum Award, expressed as a percentage of the
Incentive Pool for the Performance Period pursuant to paragraph (a) of this
section (a “Maximum Percentage”), provided that the total of all such maximum
percentages shall not exceed 100%, and the Maximum Percentage for any one
Participant shall not exceed 40% of the total Incentive Pool.
(c) Following the end of each Performance Period, the Committee shall determine
the final amount of any Award with respect to each Participant, which may range
from zero to an amount not exceeding the amount equal to the Maximum Percentage
specified for such Participant; provided, however, that the excess of (x) the
amount of the Incentive Pool equal to the Maximum Percentage over (y) the amount
of the Award actually payable to a Participant at the end of the Performance
Period shall revert to the Company as part of the general assets of the Company,
and shall not revert to the Incentive Pool or otherwise be used to increase the
amount of any other Participant’s Award under the Plan. The aggregate amount of
all Awards under the Plan for any Performance Period shall not exceed 100% of
the Incentive Pool established pursuant to paragraph (a) of this section.
5. Payment of Awards
Each Participant shall be eligible to receive payment of all or a portion of
that Participant’s Award, as soon as practicable after the Committee determines
the amount of such Award for a Performance Period (but in no event later than
the 15th day of the third month following the later of the end of the Company’s
or the Participant’s taxable year in which occurs the later of (i) the “legally
binding right of the Participant to the payment” with respect to the Award, as
determined under Code section 409A and the regulations thereunder, or (ii) the
time the Award first ceases to be subject to a “substantial risk of forfeiture,”
as defined under Code section 409A and the regulations thereunder); provided,
however, that pursuant to procedures established by the Committee prior to the
commencement of the applicable Performance Period (or at such other time
permitted by Section 8 and the rules of Code Section 409A), and consistent with
the provisions of Section 8 and the rules of Code Section 409A, payment of any
Award may be deferred under the Deferred Compensation Plan in accordance with a
written election by the Participant. Notwithstanding the foregoing, payment of
all or a portion of any Award may be deferred by the Company under the Deferred
Compensation Plan, consistent with the provisions of Section 8 and the rules of
Code Section 409A, at the discretion of the Committee, regardless of any written
election by a Participant, if in the judgment of the Committee, such deferral is
prudent and appropriate.
Awards may be paid in cash, stock, restricted stock, options, other stock-based
or stock-denominated units, or any combination thereof as determined by the
Committee. Stock or stock-based awards may be granted under the terms and
conditions of the applicable Stock Plan.

- 3 -



--------------------------------------------------------------------------------



 



6. Termination and Amendments
Subject to the provisions of Section 8, the Committee may terminate this Plan at
any time. In no event shall the termination of the Plan adversely affect the
rights of any Participant to deferred amounts previously awarded such
Participant, plus any earnings thereon.
Subject to the provisions of Section 8, the Committee may amend the Plan at any
time and from time to time. However, no such amendments shall be permitted
without the consent of the shareholders of the Company if such an amendment
would require such consent pursuant to Section 162(m) or the Exchange Act, or
any other applicable law, rule, or regulation. No such amendment which adversely
affects a Participant’s rights to, or interest in, an Award granted prior to the
date of the amendment shall be effective unless the Participant shall have
agreed thereto in writing.
7. Other Provisions
(a) No Executive or Participant shall have any claim or right to be granted an
Award under this Plan until such Award is actually granted. Neither the
establishment of this Plan, nor any action taken hereunder, shall be construed
as giving any Executive or Participant any right to be retained in the employ of
the Company or in any way interfere with or limit the right of the Company to
terminate any Executive’s or Participant’s employment at any time. Nothing
contained in this Plan shall limit the ability of the Company to make payments
or awards to Executives or Participants under any other plan, agreement, or
arrangement in effect at the time this Plan is established or upon a subsequent
date.
(b) No Executive or Participant shall, at any time, have a right to be selected
for participation in the Plan for any Performance Period, despite having
previously participated in the Plan.
(c) The Company shall have the right to deduct from Awards any taxes or other
amounts required to be withheld by law.
(d) No Executive or Participant or any other party claiming an interest in
amounts earned under the Plan shall have any interest whatsoever in any specific
asset of the Company. To the extent that any person or entity acquires a right
to receive payments under the Plan, such rights shall be that of an unsecured
general creditor of the Company.
(e) All questions pertaining to the construction, regulation, validity, and
effect of the provisions of the Plan shall be determined in accordance with the
laws of the Commonwealth of Pennsylvania without regard to principles of
conflict of laws.

- 4 -



--------------------------------------------------------------------------------



 



(f) With the exception of payments made following the death of a Participant,
the rights and benefits of a Participant hereunder are personal to the
Participant and shall not be subject to any voluntary or involuntary alienation,
assignment, pledge, transfer, encumbrance, attachment, garnishment, or other
disposition.
(g) Awards under this Plan shall not constitute compensation for the purpose of
determining participation or benefits under any other plan of the Company unless
specifically included as compensation in such plan.
(h) If any provision of this Plan would cause Awards not to constitute
“qualified performance-based compensation” under Section 162(m), that provision
shall be severed from, and shall be deemed not to be a part of, the Plan, but
the other provisions hereof shall remain in full force and effect.
(i) In addition, in the event that changes are made to Section 162(m) to permit
greater flexibility under the Plan, the Committee may make any adjustments it
deems appropriate.
(j) No member of the Committee or the Board, and no officer, employee or agent
of the Company shall be liable for any act or action hereunder, whether of
commission or omission, taken by any other member, or by any officer, agent, or
employee, or, except in circumstances involving bad faith, for anything done or
omitted to be done in the administration of the Plan.
(k) All obligations of the Company under the Plan shall be binding upon and
inure to the benefit of any successor to the Company, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.
8. Compliance with Code Section 409A
To the extent that a separate deferral election under the Deferred Compensation
Plan pursuant to Section 5 is not offered to a Participant with respect to
Awards under the Plan, or Awards under the Plan are not mandatorily deferred
under the Deferred Compensation Plan in the discretion of the Committee pursuant
to Section 5, it is intended that the Awards granted to Participants pursuant to
this Plan shall not constitute “deferrals of compensation” within the meaning of
Code Section 409A and, as a result, shall not be subject to the requirements of
Code Section 409A. The Plan is to be interpreted in a manner consistent with
this intention.
Notwithstanding any other provision in this Plan, if a separate deferral
election pursuant to Section 5 is offered to a Participant with respect to an
Award under this Plan or Awards under the Plan are mandatorily deferred in the
discretion of the Committee pursuant to Section 5, the deferral of those Awards
shall be governed by and subject to the rules of Code section 409A and the
Deferred Compensation Plan.

- 5 -



--------------------------------------------------------------------------------



 



It is intended that amounts deferred pursuant to the provisions of this Plan
will not be taxable under Code section 409A. This Plan shall be interpreted and
administered, to the extent possible, in a manner that does not result in a
“plan failure” (within the meaning of Code section 409A(a)(1)) of this Plan or
any other plan or arrangement maintained by the Company. The Plan is designed to
comply with Code section 409A (without incurring penalties). In the event of an
inconsistency between the terms of the Plan and Code section 409A, the terms of
Code section 409A shall control.

- 6 -